DETAILED ACTION
This action is in response to claims filed 10/13/2021 for application 16/235467 filed 12/28/2018. Claims 1, 9, 11, 13, and 16-18 are amended. Claims 1-18 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Claim 16 recites the limitation "to obtain new links between customers and the consumers". However, the specification fails to provide support for links between consumers and customers. Para 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "identifying and modeling, by the computer" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites: “to obtain new links between customers and the consumers”. It is unclear how customers and consumers would have links to themselves. Para 102 seems to disclose obtaining new links between consumers and consumables, thus for prior art examination, the examiner will interpret the claim such as: “to obtain new links between customers and the consumables”.


Claims 2-15 and 17-18 are rejected for being dependent on a rejected base claim without curing any of the deficiencies. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1,
Step 1 Analysis: Claim 1 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 1 recites, in part, identifying and modeling information about structural properties and searching an embedding which maps information of the network. These limitations, as drafted, are processes that under broadest reasonable interpretation, covers performance of the limitation in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally, mapping information of the network onto points in the d-dimensional Euclidean space covers the recitation of mathematical relationships which falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “computer-implemented conditional network” and “computer”. The – “computer-implemented conditional network” and “computer”, in the claim is recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of utilizing a computer-implemented conditional network to perform the steps of the claimed process amount to no more than generally linking the element to the judicial exception. Additionally, utilizing a computer to identify and model information about structural properties of the network and search an embedding amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). The claim is not patent eligible.

Regarding claim 2, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein modeling the information about the structural properties of the network comprises formalizing the information about the structural properties as a prior probability distribution P(G) over the set of links of the network. This claim recites additional mathematical steps in addition to the judicial exceptions identified in the rejection of claim 1, thus recites a judicial exception. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 3, the rejection of claim 2 is further incorporated, and further, the claim recites: wherein the prior probability distribution over the set of links of the network is computed as a distribution of maximum entropy subject to the information about the structural properties of the network. This claim recites additional mathematical steps in addition to the judicial exceptions identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 4, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the network is a multi-partite network comprising a plurality of blocks and wherein the information about the structural properties comprises which nodes are belonging to which block and the number of links between each pair of such blocks. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 
Regarding claim 5, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the information about the structural properties comprises a degree of connectivity of at least some of the nodes. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 6, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein searching the embedding comprises searching an embedding X that maximizes a likelihood function P(G|X) which represents a posterior distribution over the set of links of the network given the embedding X when considered together with the probability distribution P(G). This claim recites additional mathematical steps in addition to the judicial exceptions identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 7, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein searching the embedding comprises searching an embedding X that maximizes a likelihood function P(GIX) which represents a posterior distribution over the set of links of the network given the embedding X when considered together with the probability distribution P(G). This claim recites additional mathematical steps in addition to the judicial exceptions identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 8, the rejection of claim 6 is further incorporated, and further, the claim recites: wherein maximizing the likelihood function is based on a block stochastic gradient descent approach. This claim recites additional mathematical steps in addition to the judicial exceptions identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 
Regarding claim 9, the rejection of claim 7 is further incorporated, and further, the claim recites: wherein the proper or improper conditional density function p(XIG) for the embedding X given the network G is formulated as a product of density functions for pairs of the points in the embedding, wherein a mathematical form and wherein parameters of each of these density functions depend on the network G. This claim recites additional mathematical steps in addition to the judicial exceptions identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 10, the rejection of claim 9 is further incorporated, and further, the claim recites: wherein the mathematical form and the parameters of the density function for any pair of the points is independent of the network when conditioned on knowledge whether the nodes represented by these points are linked in the network. This claim recites additional mathematical steps in addition to the judicial exceptions identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 11, the rejection of claim 10 is further incorporated, and further, the claim recites: wherein the proper or improper conditional density function for any pair of points depends only on a pairwise distance between that pair of points in the embedding. This claim recites additional mathematical steps in addition to the judicial exceptions identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 12, the rejection of claim 11 is further incorporated, and further, the claim recites: wherein density functions for the distances between pairs of points are such that a standard deviation of the distances between pairs of points which represent linked nodes in the network is smaller than a standard deviation of the distances between pairs of points which represent unlinked nodes in the network. This claim recites additional mathematical steps in addition to the judicial exceptions identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 13, the rejection of claim 11 is further incorporated, and further, the claim recites: A link prediction method for predicting for any pair of nodes of a given network whether it is likely to be linked or unlinked in a different version of a network than the given network, or whether it is likely to become linked or unlinked as the network evolves, the method comprising applying the computer-implemented conditional network embedding method according to claim 1 on the given network applying a link prediction algorithm on the obtained embedding in combination with the information about the structural properties of the network. This limitation amounts to more specifics of the judicial exceptions identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 14, the rejection of claim 13 is further incorporated, and further, the claim recites: where the link prediction method scores each pair of nodes using a posterior probability P(aij|X) for such pair of nodes to be linked or unlinked as computed from a likelihood function P(G|X) which represents a posterior distribution of the plurality of networks given the embedding X when considered together with the prior probability distribution P(G). This claim recites additional mathematical steps in addition to the judicial exceptions identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 15, the rejection of claim 13 is further incorporated, and further, the claim recites: in a network augmented with a node for each possible label and a link between an original network node and an added label node whenever that label applies to that node, wherein a node is predicted to have a particular label if a link is predicted between that node and the corresponding label node by the link prediction method. This claim recites additional mathematical steps in addition to the judicial exceptions identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 16, the rejection of claim 13 is further incorporated, and further, the claim recites: the method comprising applying the link prediction method to a network with consumers and consumables as nodes, wherein links of the network indicate consumables which are recommended to consumers, to obtain new links between customers and the consumers. This limitation amounts to more specifics of the judicial exceptions identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 17, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein identifying the information about the structural properties is selected such that certain information is filtered out, the method moreover comprising applying a link prediction algorithm on the obtained embedding. This limitation amounts to more specifics of the judicial exceptions identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 18, the rejection of claim 1 is further incorporated, and further, the claim recites: where a distance between two node embeddings is used as a measure for the similarity between two nodes, and for a probability that they represent the same entity. This claim recites additional mathematical steps in addition to the judicial exceptions identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ribeiro et al. ("struc2vec: Learning Node Representations from Structural Identity", hereinafter "Ribeiro")

Regarding claim 1, Ribeiro discloses A computer-implemented conditional network embedding method to map nodes of a given network, comprising a set of links between the nodes, onto points in a d-dimensional Euclidean space wherein d is equal to 2 or larger (“Figure 6 shows the distance (latent space with 2 dimensions) distribution between corresponding node pairs and all node pairs for various values for s (corresponding averages are shown in Table 2).” [pg. 392, right col, ¶3]), the method comprising: 
identifying and modeling, by the computer (“Thus, the benefits in reducing computational and memory requirements of the framework greatly outweighs its drawbacks” [pg. 389, right col, ¶2; implies the method being performed on a computer]), information about structural properties of the network related to the nodes and the set of links between them (“Structural identity is a concept of symmetry in which network nodes are identified according to the network structure and their relationship to other nodes. Structural identity has been studied in theory and practice over the past decades, but only recently has it been addressed with representational learning techniques. This work presents struc2vec, a novel and flexible framework for learning latent representations for the structural identity of nodes. struc2vec uses a hierarchy to measure node similarity at different scales, and constructs a multilayer graph to encode structural similarities and generate structural context for nodes.” [pg. 385, Abstract; Learning structural identity of nodes would correspond to modeling information about structural properties.]), 
searching an embedding, by the computer (“Thus, the benefits in reducing computational and memory requirements of the framework greatly outweighs its drawbacks” [pg. 389, right col, ¶2; implies the method being performed on a computer]), which maps information of the network which is not part of or implied by these structural properties onto points in the d-dimensional Euclidean space (“Assess structural similarity between nodes independently of node and edge attributes as well as their position in the network. Thus, two nodes that have a similar local structure will be considered so, independent of network position and node labels in their neighborhoods. Our approach also does not require the network to be connected, and identifies structurally similar nodes in different connected components.” [pg. 386, left col, ¶2, first bullet; note: Under BRI, the claim can be interpreted as the information of the network being not part of or implied by these structural properties. Therefore, the examiner is interpreting accessing structural similarities between two nodes independent of network position in their neighborhoods to correspond to information of the network which is not part of or implied by the structural properties.])

Regarding claim 2, Ribeiro discloses A computer-implemented conditional network embedding method according to claim 1, wherein modeling the information about the structural properties of the network comprises formalizing the information about the structural properties as a prior probability distribution P(G) over the set of links of the network (“
    PNG
    media_image1.png
    260
    360
    media_image1.png
    Greyscale
”, pg. 388, § 3.3 Generating context for nodes]).

Regarding claim 4, Ribeiro discloses A computer-implemented conditional network embedding method according to claim 1, wherein the network is a multi-partite network (“We construct a network composed of two copies G1 and G2 of the Karate Club network, where each node v ∈ V (G1) has a mirror node u ∈ V (G2).” [pg. 390, § 4.2 Karate network, ¶2, lines 1-3]) comprising a plurality of blocks and wherein the information about the structural properties comprises which nodes are belonging to which block and the number of links between each pair of such blocks (“As an example, note that nodes 1, 34 and their correspondent mirrors (37 and 42) are in a separate cluster in the latent space. Interestingly, these are exactly the nodes that represent the club instructor Mr. Hi and his administrator John A. The network was gathered after a conflict between the two split the members of the club into two groups – centered on either Mr. Hi or John A. therefore, nodes 1 and 34 have the specific and similar role of leaders in the network.” [pg. 391, right col, ¶3; Examiner is interpreting group to be equivalent to block. The group with Mr. Hi and connecting nodes would be equivalent to showing which nodes are belonging to which block (i.e. nodes that are linked to Mr. Hi). See Figure 4(a) for number of links.]).

Regarding claim 5, Ribeiro discloses A computer-implemented conditional network embedding method according to claim 1, wherein the information about the structural properties comprises a degree of connectivity of at least some of the nodes (“Establish a hierarchy to measure structural similarity, allowing progressively more stringent notions of what it means to be structurally similar. In particular, at the bottom of the hierarchy, structural similarity between nodes depend only on their degrees, while at the top of the hierarchy similarity depends on the entire network (from the viewpoint of the node).” [pg. 386, left col, ¶2, 2nd bullet])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro in view of Gu et al. ("RaRE: Social Rank Regulated Large-scale Network Embedding", hereinafter "Gu").

Regarding claim 6, Ribeiro teaches A computer-implemented conditional network embedding method according to claim 2, however fails to explicitly teach wherein searching the embedding comprises searching an embedding X that maximizes a likelihood function P(G|X) which represents a posterior distribution over the set of links of the network given the embedding X when considered together with the probability distribution P(G).
Gu teaches wherein searching the embedding comprises searching an embedding X that maximizes a likelihood function P(G|X) which represents a posterior distribution over the set of links of the network given the embedding X when considered together with the probability distribution P(G) (“
    PNG
    media_image2.png
    165
    381
    media_image2.png
    Greyscale
”, [pg. 363, top left col, equation 12; note: equation 12 discloses maximizes a likelihood function using maximum a posteriori estimation.])
Ribeiro and Gu are both in the same field of endeavor of network embedding. Ribeiro discloses learning node representation from structural properties. Gu discloses a network embedding method based on proximity and social rank. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the network embedding and link modeling method disclosed by Ribeiro with maximizing a posterior distribution as taught by Gu. One would have been motivated to maximize a likelihood function in a network to find the probability of a link between nodes based off similarity. [pg. 366, § 5.1 Ranking, Gu]

Regarding claim 18, Ribeiro teaches An entity resolution method comprising a computer-implemented conditional network embedding method according to claim 1, however fails to explicitly teach where a distance between two node embeddings is used as a measure for the similarity between two nodes, and for a probability that they represent the same entity
Gu teaches where a distance between two node embeddings is used as a measure for the similarity between two nodes, and for the probability that they represent the same entity (“
    PNG
    media_image3.png
    425
    416
    media_image3.png
    Greyscale
” [pg. 361, § 3.1 Base Model, ¶5, note: the Euclidean distance would be used to show if two node embeddings are the same. If the distance value computed is zero then the two entities would be deemed the same.)]).
Ribeiro and Gu are both in the same field of endeavor of network embedding. Ribeiro discloses learning node representation from structural properties. Gu discloses a network embedding method based on proximity and social rank. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the network embedding and link modeling method disclosed by Ribeiro with a distance calculation to determine the probability of two nodes being similar as taught by Gu. One would have been motivated to compute a distance between two entities to find the probability of a link between nodes in a network. [pg. 361, § 3.1 Base Model, Gu]

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro in view of Jaynes ("The Relation of Bayesian and Maximum Entropy Methods").
Regarding claim 3, Ribeiro teaches A computer-implemented conditional network embedding method according to claim 2, however fails to explicitly teach wherein the prior probability distribution over the set of links of the network is computed as a distribution of maximum entropy subject to the information about the structural properties of the network.
wherein the prior probability distribution over the set of links of the network is computed as a distribution of maximum entropy subject to the information about the structural properties of the network (“
    PNG
    media_image4.png
    141
    509
    media_image4.png
    Greyscale
” [pg. 26, ¶1, equation 2]).
Ribeiro and Jaynes both disclose methods that involve using statistics. Ribeiro discloses learning node representation from structural properties. Jaynes discloses a method of relating Bayesian and maximum entropy methods. Ribeiro does disclose using probabilities in determining a link between a set of nodes. Jaynes discloses generic formulas and methods in Bayesian statistics. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify Ribeiro’s network and link modeling method with the maximum entropy distribution as taught by Jaynes. One would have been motivated to incorporate a maximum entropy method to solve the ambiguity remaining after stating the conditions of the given prior knowledge. [pg. 26, ¶1, Jaynes]
Claims 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro in view of Gu and further in view of Jaynes.

Regarding claim 7, the combination of Ribeiro and Gu teaches A computer-implemented conditional network embedding method according to claim 6, however fails to explicitly teach wherein the likelihood function P(G|X) is obtained by multiplying the probability distribution P(G) over the set of links of the network with a proper or improper conditional density function p(X|G) for the embedding X given the network and dividing it by a corresponding proper or improper marginal density function p(X) for the embedding X.
Jaynes teaches wherein the likelihood function P(G|X) is obtained by multiplying the probability distribution P(G) over the set of links of the network with a proper or improper conditional density function p(X|G) for the embedding X given the network and dividing it by a corresponding proper or improper marginal density function p(X) for the embedding X (“
    PNG
    media_image5.png
    139
    505
    media_image5.png
    Greyscale
” [pg. 25, ¶4, equation 1; note: Jaynes teaches the generic formula of Bayes’ theorem. Ribeiro and Gu teaches the specific elements that would be input into this formula.]).
Ribeiro, Gu, and Jaynes all disclose methods involving the use of statistics and thus are analogous. Ribeiro discloses learning node representation from structural properties. Gu discloses a network embedding method based on proximity and social rank. Jaynes discloses a method of relating Bayesian and maximum entropy methods. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ribeiro’s network and link modeling method and the maximizing a posterior distribution as taught by Gu with the Bayes’ theorem disclosed by Jaynes. One would have been motivated to make this modification in order to use Bayes’ theorem to find a probability based on prior information. [pg. 25, ¶4, Jaynes]

Regarding claim 9, the combination of Ribeiro, Gu, and Jaynes teaches A computer-implemented conditional network embedding method according to claim 7, where Gu further teaches wherein the proper or improper conditional density function p(X|G) for the embedding X given the network G is formulated as a product of density functions for pairs of the points in the embedding, wherein a mathematical form and wherein parameters of each of these density functions depend on the network G (“
    PNG
    media_image2.png
    165
    381
    media_image2.png
    Greyscale
” [pg. 363, top left col, equation 12; note: Gu discloses that the model parameters are inferred by using maximum a posteriori estimation which would correspond to the parameters depending on network G.]).
Ribeiro, Gu, and Jaynes all disclose methods involving the use of statistics and thus are analogous. Ribeiro discloses learning node representation from structural properties. Gu discloses a network embedding method based on proximity and social rank. Jaynes discloses a method of relating Bayesian and maximum entropy methods. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ribeiro’s network and link modeling method and the use of maximum entropy distribution and Bayes’ theorem disclosed by Jaynes with the likelihood function to maximize a posterior distribution as taught by Gu. One would have been motivated to use a likelihood function to find the probability of a link between nodes based off similarity in a network. [pg. 366, § 5.1 Ranking, Gu]

Regarding claim 10, the combination of Ribeiro, Gu, and Jaynes teaches A computer-implemented conditional network embedding method according to claim 9, where Gu further teaches wherein the mathematical form and the parameters of the density function for any pair of the points is independent of the network when conditioned on knowledge whether the nodes represented by these points are linked in the network (“Edges in the graph are assumed to be generated independently. Therefore the likelihood of the graph is simply the product of the probabilities of all edges.” [pg. 363, ¶3; edges in the graph would correspond to points linked in the network. Examiner is interpreting mathematical form and parameters to be equivalent to equation 12.])
Ribeiro, Gu, and Jaynes all disclose methods involving the use of statistics and thus are analogous. Ribeiro discloses learning node representation from structural properties. Gu discloses a network embedding method based on proximity and social rank. Jaynes discloses a method of relating Bayesian and maximum entropy methods. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ribeiro’s network and link modeling method and the use of maximum entropy distribution and Bayes’ theorem disclosed by Jaynes with the likelihood function to maximize a posterior distribution as taught by Gu. One would have been motivated to use a likelihood function to find the probability of a link between nodes based off similarity in a network. [pg. 366, § 5.1 Ranking, Gu]

Regarding claim 11, the combination of Ribeiro, Gu, and Jaynes teaches A computer-implemented conditional network embedding method according to claim 10, where Gu further teaches wherein the proper or improper conditional density function for any pair of points depends only on a pairwise distance between that pair of points in the embedding (“Therefore, with the hope that the representation z is a reflection of people’s hidden characteristics, we design the probability to be a function of their Euclidean distance dz = ||zi − zj ||2 in the lower dimensional space.” [pg. 361, ¶1; the distance between the pair of zi and zj would correspond to a pairwise distance. See equations 2, 3, 4 for conditional density functions using the pairwise distance.]).
Ribeiro, Gu, and Jaynes all disclose methods involving the use of statistics and thus are analogous. Ribeiro discloses learning node representation from structural properties. Gu discloses a network embedding method based on proximity and social rank. Jaynes discloses a method of relating Bayesian and maximum entropy methods. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ribeiro’s network and link modeling method and the use of maximum entropy distribution and Bayes’ theorem disclosed by Jaynes with the likelihood function to maximize a posterior distribution as taught by Gu. One would have been motivated to use a likelihood function to find the probability of a link between nodes based off similarity in a network. [pg. 366, § 5.1 Ranking, Gu]

Regarding claim 12, the combination of Ribeiro, Gu, and Jaynes teaches A computer-implemented conditional network embedding method according to claim 11, where Gu further teaches wherein density functions for the distances between pairs of points are such that a standard deviation of the distances between pairs of points which represent linked nodes in the network is smaller than a standard deviation of the distances between pairs of points which represent unlinked nodes in the network (“
    PNG
    media_image6.png
    159
    365
    media_image6.png
    Greyscale
” [pg. 362, top left col; note: Equations 5 and 6 describe the normal Gaussian function centered on dz as the mean. The standard deviation would correspond to σ2. The function dz is flatter when the link is absent would mean that the standard deviation is larger and would correspond to linked nodes having a smaller standard deviation than unlinked nodes.]).  
Ribeiro, Gu, and Jaynes all disclose methods involving the use of statistics and thus are analogous. Ribeiro discloses learning node representation from structural properties. Gu discloses a network embedding method based on proximity and social rank. Jaynes discloses a method of relating Bayesian and maximum entropy methods. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ribeiro’s network and link modeling method and the use of maximum entropy distribution and Bayes’ theorem disclosed by Jaynes with the likelihood function to maximize a posterior distribution as taught by Gu. One would have been motivated to use a likelihood function to find the probability of a link between nodes based off similarity in a network. [pg. 366, § 5.1 Ranking, Gu]

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro in view of Gu and further in view of Yang et al. ("Overlapping Community Detection at Scale: A Nonnegative Matrix Factorization Approach", hereinafter "Yang").

Regarding claim 8, the combination of Ribeiro and Gu teaches A computer-implemented conditional network embedding method according to claim 6, however fails to explicitly teach wherein maximizing the likelihood function is based on a block stochastic gradient descent approach.
Yang teaches wherein maximizing the likelihood function (See pg. 591, §5. Community Detection, ¶1 teaches maximizing a likelihood function) is based on a block stochastic gradient descent approach. (“We identify network communities by fitting the BIGCLAM model to a given large undirected network. Our goal is to estimate nonnegative latent factors that model the membership strength of each node to each community. By combining the state-of-the-art nonnegative matrix factorization methods [19] with block stochastic gradient descent [21] we achieve gains both in the quality of detected communities as well as in scalability of the method. We improve by a factor of 10 the size of the largest networks that overlapping community detection methods could process in the past” [pg. 588, § Present work, ¶3]).
Ribeiro, Gu and Yang are all in the same field of endeavor of network embedding. Ribeiro discloses learning node representation from structural properties. Gu discloses a network embedding method based on proximity and social rank. Yang discloses network overlap among a group of nodes. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ribeiro’s network and link modelling method and maximizing the posterior distribution as taught by Gu with the block stochastic gradient descent method disclosed by Yang in order to further maximize the likelihood function. One would have been motivated to apply a block stochastic gradient descent method to detect nodes which are similar to each other and further optimize the network. [pg. 588, § Present work, ¶1-3, Yang] 

Claim 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro in view of Wang et al. ("Structural Deep Network Embedding", hereinafter "Wang1").

Regarding claim 13, Ribeiro teaches the method comprising applying a computer-implemented conditional network embedding method according to claim 1 on the given network, however fails to explicitly teach A link prediction method for predicting for any pair of nodes of a given network whether it is likely to be linked or unlinked in a different version of a network than the given network, or whether it is likely to become linked or unlinked as the network evolves, and applying a link prediction algorithm on the obtained embedding in combination with the information about the structural properties of the network.
Wang1 teaches A link prediction method for predicting for any pair of nodes of a given network whether it is likely to be linked or unlinked in a different version of the network than the given network, or whether it is likely to become linked or unlinked as the network evolves (“We use the dataset ARXIV GR-QC in this section. To conduct the link prediction task in a network, we randomly hide a portion of the existing links and use the left network to train the network embedding model. After the training, we can obtain the representations for each vertex and then use the obtained representations, to predict the unobserved link. Unlike the reconstruction task, this task predicts the future links instead of reconstructing the existing links.” [pg. 1231-1232, § 4.5.3 Link Prediction; note: predicting future links would correspond to predicting a pair of nodes in a given network.])
and applying a link prediction algorithm on the obtained embedding in combination with the information about the structural properties of the network (“In addition, we add Common Neighbor in this task because it has been proved as an effective method to do link prediction” [pg. 1232, left col, ¶1; Common Neighbor would correspond to applying a link prediction algorithm.]).
Ribeiro and Wang1 are both in the same field of endeavor of network embedding. Ribeiro discloses learning node representation from structural properties. Wang1 discloses structural network embedding methods. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ribeiro’s network and link modeling method with the link prediction method as taught by Wang1. One would have been motivated to apply a link prediction method to predict future links in a given network in order to reconstruct a new network from a given network. [Abstract, Wang1] 

	Regarding claim 15, the combination of Ribeiro and Wang1 teaches A label prediction method comprising a link prediction method according to claim 13 where Wang1 further teaches in a network augmented with a node for each possible label and a link between an original network node and an added label node whenever that label applies to that node, wherein a node is predicted to have a particular label if a link is predicted between that node and the corresponding label node by the link prediction method (“ARXIV GR-QC [16]: It is a paper collaboration network which covers papers in the field of General Relativity and Quantum Cosmology from arXiv. In this network, the vertex represents an author and the edge indicates that the authors have coauthored a scientific paper in arXiv. The dataset is used for the link-prediction task since we have no category information of each vertex.” [pg. 1229, § 4.1 Datasets, 2nd bullet]; Examiner is interpreting a label to be equivalent to an author and an added label node would correspond to the coauthors. The link-prediction task would predict if a coauthor would be linked to an author.).
Ribeiro and Wang1 are both in the same field of endeavor of network embedding. Ribeiro discloses learning node representation from structural properties. Wang1 discloses structural network embedding methods. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ribeiro’s network and link modeling method with the link prediction method as taught by Wang1. One would have been motivated to apply a link prediction method to predict future links in a given network in order to reconstruct a new network from a given network. [Abstract, Wang1] 

Regarding claim 17, the combination of Ribeiro and Wang1 teaches A network visualization method comprising applying a computer-implemented conditional network embedding method according to claim 1, where Wang1 further teaches wherein identifying the information about the structural properties is selected such that certain information is filtered out, the method moreover comprising applying a link prediction algorithm on the obtained embedding (“As a result, each newsgroup document is mapped as a two-dimensional vector. Then we can visualize each vector as a point on a two dimensional space. For documents which are labelled as different categories, we use different colors on the corresponded points. Therefore, a good visualization result is that the points of the same color are near from each other. The visualization figure is shown in Figure 7.” [pg. 1232, § 4.5.4 Visualization, ¶1; note using different colors for different labeled documents would correspond to filtering out “certain” information as colors would be separated as shown in Figure 7. See pg. 1232, left col, ¶1 for applying link prediction.]).
Ribeiro and Wang1 are both in the same field of endeavor of network embedding. Ribeiro discloses learning node representation from structural properties. Wang1 discloses structural network embedding methods. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ribeiro’s network and link modeling method with the link prediction method as taught by Wang1. One would have been motivated to apply a link prediction method to predict future links in a given network in order to reconstruct a new network from a given network. [Abstract, Wang1] 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro in view of Gu further in view of Wang1.	

Regarding claim 14, the combination of Ribeiro and Wang1 teaches A link prediction method according to claim 13, however fails to explicitly teach where the link prediction method scores each pair of nodes using a posterior probability P(aij|X) for such pair of nodes to be linked or unlinked as computed from a likelihood function P(G|X) which represents a posterior distribution of the plurality of networks given the embedding X when considered together with the prior probability distribution P(G).
Gu teaches where the link prediction method scores each pair of nodes (“Although not all baseline methods explicitly mention the application in link prediction, they all assign a probability score to every pair of nodes” [pg. 364, §4.2.2 Link Prediction, ¶1]) using a posterior probability P(aij|X) for such pair of nodes to be linked or unlinked as computed from a likelihood function P(G|X) which represents a posterior distribution of the plurality of networks given the embedding X when considered together with the prior probability distribution P(G) (“
    PNG
    media_image7.png
    207
    377
    media_image7.png
    Greyscale
” [pg. 363, equation 13; examiner is interpreting p(eij) to be equivalent to a posterior probability for a pair of nodes.]).
Ribeiro, Gu and Wang1 are all in the same field of endeavor of network embedding. Ribeiro discloses learning node representation from structural properties. Gu discloses a network embedding method based on proximity and social rank. Wang1 discloses structural network embedding methods. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ribeiro’s network and link modelling method and the link prediction method as taught by Wang1 with the likelihood function to maximize a posterior distribution disclosed by Gu. One would have been motivated to use a posterior probability distribution to find the probability of a link between nodes in a network. [pg. 363, ¶3, Gu]

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro in view of Wang1 and further in view of Wang et al. ("Billion-scale Commodity Embedding for E-commerce Recommendation in Alibaba", hereinafter "Wang2").

Regarding claim 16, the combination of Ribeiro and Wang1 teaches A recommender system comprising a link prediction method according to claim 13, however fails to explicitly teach the method comprising applying the link prediction method to a network with consumers and consumables as nodes, wherein links of the network indicate consumables which are recommended to consumers, to obtain new links between customers and the consumers. 
Wang2 teaches the method comprising applying the link prediction method (See. Pg. 844, §3.1 Offline Evaluation, Link Prediction) to a network with consumers and consumables as nodes, wherein links of the network indicate consumables which are recommended to consumers (“We first construct an item graph from users’ behavior history, and learn the embeddings of all items in the graph. The item embeddings are employed to compute pairwise similarities between all items, which are then used in the recommendation process.” [Abstract, pg. 839]), to obtain new links between customers and the consumers (“With one billion users and two billion items, i.e., commodities, in Taobao, the most critical problem is how to help users find the needed and interesting items quickly. To achieve this goal, recommendation, which aims at providing users with interesting items based on their preferences, becomes the key technology in Taobao.” [pg. 839, § 1 Introduction, ¶2; As noted above, for prior art examination, the examiner is interpreting the claim as “obtaining new links between customers and the consumables”. Examiner is interpreting item to correspond to consumable.)
Ribeiro, Wang1 and Wang2 are all in the same field of endeavor of network embedding. Ribeiro discloses learning node representation from structural properties. Wang1 discloses structural network embedding methods. Wang2 discloses a recommender system using graph embedding. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ribeiro’s network and link modelling method and the link prediction method as disclosed by Wang1 with the recommender system as taught by Wang2. One would have been motivated to make this modification in order to learn user’s preferences from the obtained embeddings in a network and use this information to implement a recommender system. [Abstract, Wang2]
Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. 

Regarding claim 16, the antecedent basis rejection has been withdrawn, however as noted above, the claim is now rejected under 35 U.S.C. § 112(a) for new matter and 35 U.S.C § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter. 

Regarding claims 1-18:
In response to applicant’s arguments on pgs. 9-10 regarding the 35 U.S.C. § 101 rejection has been considered but are not persuasive. 
Applicant appears to assert on pg. 9 that amended claim 1 overcomes the 101 rejection. Examiner respectfully disagrees. The claim still recites steps which, under the broadest reasonable interpretation, could be performed in the mind or pen and paper and thus recites a judicial exception under Step 2A Prong 1. The computer recited in the claim is treated as an additional element under Step 2A Prong 2 and simply reciting the steps being performed by a computer amounts to no more than mere instructions to apply an exception using a generic computer component. Therefore, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (Please see MPEP §2106.04.(a)(2).III.C.). Furthermore, under Step 2B analysis, utilizing a computer to performed the steps of the claimed process amount to no more than mere instructions to apply the exception using a generic computer component and thus would not amount to significantly more (Please see MPEP §2106.05(b)). Please see the updated § 101 rejection above.  

Regarding the rejection of claim 1 under 35 U.S.C. § 102(a)(1):
Regarding applicant’s arguments on pgs. 11-13 with respect to claim 1 that the cited prior art of Ribeiro fails to explicitly teach “searching an embedding, by the computer, which maps information of the network which is not part of or implied by these structural properties onto points in the d-dimensional Euclidean space.” has been considered but is not persuasive. In particular, applicant appears to argue that the structural properties are not part of the embedding. However, the claim as recited can be open to the interpretation of the information of the network as one which is not part of or implied by these structural properties. As shown in the prior art rejection above, Ribeiro teaches this limitation (pg. 386, left col, ¶2, first bullet). Therefore, claim 1 would still be anticipated by Ribeiro under the broadest reasonable interpretation. 

Applicant’s arguments with respect to the rejections of the dependent claims have been fully considered but they are not persuasive as they rely upon the allowability of the independent claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122